Case 1:17-cv-00095-KD-MU Document 164 Filed 01/31/20 Page 1 of 2              PageID #: 956



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 BRANDON WASHINGTON,                         )
 AIS #283165,                                )
                                             )
        Plaintiff,                           )
                                             )
               v.                            )
                                             )      Case No.: 1:17-cv-00095-KD-MU
                                             )
 JEFFERSON DUNN, et al.,                     )
                                             )
        Defendants.                          )

                         MOTION TO WITHDRAW AS COUNSEL

        COMES NOW Assistant Attorney General Bettie Carmack, and respectfully requests that

 this Honorable Court remove her as counsel of record for the following Defendants: Charles

 Arthur, Jeffery Baldwin, Darryl Brown, Jermaine Bullard, Grant Culliver, Jefferson Dunn,

 Duren, Akeem Edmonds, Terry Edwards, Darryl Fails, Harry Finklea, Demetrives Fleeton,

 Danny Fountain, Marcus Gaston, James Griffin, Anthony Hadley, Michael Harrison, Teddy

 Jones, Ashley Kidd, Aaron Lewis, Jasper Luitze, Antonio McClain, Larry McCovery, Nathan

 McQuirter, Cordaro Melton, C. Mitchell, Mixon, Jason Norris, Officer Scarborough, Alfie

 Pacheco, Omar Parker, Gregory Patterson, John Pryor, Terry Raybon, Timothy Robinson,

 Clifton Sanders, Smith, Samuel Snelson, Jesse Stanford, Cynthia Stewart, William Streeter,

 Steve Terry, J. Corbin Tunstall, Timothy Vignolo, Bradley Walker, Dominic Whitley, Jesse

 Wilson. These Defendants will be represented by H. William Wasden, Michael D. Strasavich

 and Taylor Barr Johnson who already filed their notice of appearance.

                                             Respectfully submitted,

                                             STEVE MARSHALL
                                             ATTORNEY GENERAL
Case 1:17-cv-00095-KD-MU Document 164 Filed 01/31/20 Page 2 of 2                     PageID #: 957




                                              /s/ Bettie J. Carmack
                                              Bettie Carmack (CAR-132)
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              501 Washington Avenue
                                              Montgomery, AL 36130
                                              (334) 353-5305 (T)
                                              (334) 353-8400 (F)
                                              Bettie.Carmack@AlabamaAG.gov



                                 CERTIFICATE OF SERVICE

        I hereby certify that I have on January 31, 2020 electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system which will send notification of same to Phillip Guy

 Piggott, Esq. – Counsel for the Medical Defendants. I further certify that I have mailed a copy of

 the foregoing to the following non-CM/ECF participants:

                                  Inmate Brandon Washington
                                         AIS #283165
                                  Holman Correctional Facility
                                      1000 St. Clair Road
                                    Atmore, AL 36503-3700


                                                     /s/ Bettie J. Carmack
                                                     Bettie Carmack (CAR-132)




                                                 2
